                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                          )
                      Plaintiff,                    )
                                                    )
 vs.                                                )      CASE NO. DNCW3:16CR61-001
                                                    )      (Financial Litigation Unit)
 SHABAZZ E. MCCARTHAN,                              )
                     Defendant,                     )
 and                                                )
                                                    )
 LAKE NORMAN ST, LLC,                               )
 DBA/LAKE NORMAN HYUNDAI,                           )
                      Garnishee.                    )

                         ORDER OF CONTINUING GARNISHMENT

       THIS MATTER is before the Court on the answer of Lake Norman ST, LLC, as

Garnishee, and the Response of the United States filed on January 10, 2019 (Docket No. 26).

       Judgment in the criminal case was filed on October 3, 2006 (Docket No. 1). As part of that

Judgment, Defendant was ordered to pay an assessment of $100.00 and restitution of $149,040.00

to the victims of the crime. Id.

       On December 14, 2018, the Court entered a Writ of Continuing Garnishment (“Writ”)

(Docket No. 18), to Garnishee, Lake Norman ST, LLC, (“Garnishee”). The United States is

entitled to a wage garnishment of up to twenty-five percent of net income and has satisfied the

prerequisites set forth in 15 U.S.C. §1673. Defendant was served with the Writ on December 19,

2018, and Garnishee was served on December 28, 2018. Garnishee filed an Answer on January 3,

2019 (Docket No. 23), stating that at the time of the service of the Writ, Garnishee had in their

custody, control or possession property or funds owned by Defendant, including non-exempt,

disposable earnings. The Answer of Garnishee also stated that McCarthan’s wages are currently

being garnished for child support in the aggregate amount of $78.75 per week. The Government
concedes that Defendant’s child support obligation is entitled to priority under applicable law and

requests that only funds in Garnishee’s possession in excess of the child support obligation be

applied to the Government’s garnishment. The Government further requests that as soon as the

child support order is satisfied due to the age of the child(ren), 25 percent of the net earnings of

the Defendant be applied to the Government’s garnishment, and that the Government’s full

garnishment take immediate effect.

       IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $139,684.00 computed through December 4, 2018, subject to priority

of the existing child support obligation.

       IT IS FURTHER ORDERED that upon expiration of the child support obligation,

Garnishee will pay the United States twenty-five percent of Defendant’s net earnings which remain

after all deductions required by law have been withheld and one hundred percent of all 1099

payments, and Garnishee will continue said payments until the debt to the Plaintiff is paid in full

or until Garnishee no longer has custody, possession or control of any property belonging to

Defendant or until further Order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                             Clerk of the United States District Court
                                      401 West Trade Street
                                 Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:16CR000061-001.

       IT IS FURTHER ORDERED that Garnishee will advise this Court if Defendant’s

employment is terminated at any time by Garnishee or Defendant.
       Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset Program.

Under this program, any federal payment Defendant would normally receive may be offset and

applied to this debt.


                                          Signed: March 27, 2019
